Citation Nr: 0325833	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied a rating in excess of 50 percent for 
service-connected PTSD.  In the same decision, the RO reduced 
the rating for the veteran's service-connected prostate 
cancer from 100 percent to 40 percent.  By a July 2002 
decision, the RO increased the rating for prostate cancer 
from 40 to 60 percent.  In April 2003, the veteran appeared 
for a videoconference hearing before the undersigned, a 
transcript of which is of record.  The veteran acknowledged 
at the hearing that he was satisfied with the 60 percent 
rating for the service-connected prostate cancer, and he did 
not wish to pursue his appeal as to that issue.  Thus, the 
issue of entitlement to an increased rating for prostate 
cancer is not now before the Board.  


REMAND

Over the last several years, the VA's duty to assist a 
veteran with his claim has undergone far-reaching changes.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a January 2003 letter, the veteran was notified of the 
evidence he should provide in support of a claim for 
disability benefits associated with a right knee disorder, 
and of steps VA had, and would, take to obtain further 
evidence as to that claim.  However, the letter did not 
specifically refer to the VCAA and implementing regulations, 
and it did not address the veteran's claim of entitlement to 
an increased rating for PTSD with depression; thus, the 
January 2003 letter was deficient under the Quartuccio 
guidelines.  

The record reflects that the veteran submitted additional 
evidence to the Board, and he did not waive RO initial 
consideration of the additional evidence.  Under the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board has no recourse but to 
remand the case for correction of notice deficiencies and for 
initial consideration of additional evidence by the RO.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of a report of VA examination 
in September 1998, as well as outpatient records from a 
Boulder, Colorado Vet Center and Readjustment Counseling 
Service dated through February 2003.  In other words, there 
is no competent evidence providing a current and detailed 
status of the veteran's PTSD symptoms.  Notably, the veteran 
testified at the April 2003 hearing that his PTSD symptoms 
had increased in severity since the September 1998 VA 
examination.  To assure a full and fair adjudication of the 
veteran's claim, further development of medical evidence is 
needed.  

It also appears that the veteran is receiving ongoing 
treatment for the disability at issue.  Reports of such 
treatment may include information pertinent to his claim.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim for an 
increased rating for PTSD with 
depression.  He should be specifically 
notified of what he needs to establish 
his claim, of what the evidence shows, 
and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD, 
depression, and any related symptoms from 
January 2003 to the present, then obtain 
records of such treatment from all 
sources identified.  To avoid additional 
delays in the adjudication of this case, 
the veteran is asked to assist the RO in 
obtaining these records whenever possible 
or informing the RO that all pertinet 
evidence has been received.  Whether or 
not he responds, the RO should obtain any 
VA medical records (to include records 
from the Boulder Vet Center) of treatment 
for PTSD and any related symptoms that 
are not already associated with the 
claims file.  

3.  After the above is completed, the RO 
should then arrange for a VA psychiatric 
examination of the veteran to determine 
the current severity of his PTSD.  The 
claims file must be made available to the 
psychiatrist in conjunction with the 
examination.  The psychiatrist should 
review pertinent historical data in the 
claims folder, including previous 
psychiatric findings and diagnoses.  The 
examiner should describe the symptoms 
specifically attributable to PTSD.  If 
possible, the examiner is asked to assign 
a Global Assessment of Functioning score 
for each psychiatric disorder diagnosed.

4.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review of the claim.  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


